Citation Nr: 1035671	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for cancer of the thorax, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed December 2001 decision of the RO determined 
that new and material evidence had not been submitted to reopen 
the claim for service connection for PTSD.

2.  The evidence added to the record since the December 2001 
determination includes evidence which relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.

3.  Hearing loss in the right ear was initially demonstrated many 
years after service, and there is no competent medical evidence 
linking it to service.  

4.  Cancer of the thorax was not present in service, and has not 
been demonstrated by competent evidence following the Veteran's 
discharge from service.


CONCLUSIONS OF LAW

1.  The RO's decision of December 2001, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the December 2001 rating decision 
is new and material, and the appellant's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Hearing loss in the right ear was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Cancer of the thorax was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a September 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  This letter also advised 
the Veteran of how VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
The letter further noted the need for new and material evidence 
to reopen the claim for service connection for PTSD.  The case 
was last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment and 
personnel records, post service medical records, and the 
Veteran's testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.  

The RO originally denied the Veteran's claim for service 
connection for PTSD in December 1999 on the basis that a stressor 
had not been verified.  This determination was confirmed by the 
RO in a June 2000 determination.  In December 2001, the RO 
concluded that the additional evidence received since its 
previous determination was not new and material, and the 
Veteran's claim for service connection for PTSD remained denied.  
He was notified of this decision and of his right to appeal by a 
letter dated that month, but a timely appeal was not received.  
Thus, that decision is final.  38 C.F.R. § 20.302, 20.1103 
(2009).  In September 2006, the Veteran sought to reopen his 
claim for service connection for PTSD.  

The evidence of record at the time of the December 2001 rating 
action included the service treatment records, which are negative 
for complaints or findings of a psychiatric disability.  

A July 1999 report from a Vet Center reveals the Veteran had been 
initially seen at that facility the previous month.  When listing 
his treatment history, the Veteran made no mention of any 
psychiatric problems.  He claimed that although he had been 
trained as a petroleum storage specialist, he never worked at 
that military occupational specialty.  He asserted he was 
converted in Vietnam to a door gunner.  He added he also drove 
supplies on a truck in convoys, and that he swapped driving for 
machine gunner.  He described two stressors, including one in 
which a medic with whom he was riding shot and killed a 
Vietnamese boy.  The assessments were PTSD, chronic substance 
abuse and depressed state.  The Axis IV diagnosis was exposure to 
war.

The Veteran was admitted to a VA PTSD program in February 2000.  
He mentioned several stressors, and said he first had problems in 
Vietnam, and they continued after his return.  Later that month, 
the Veteran described feelings of great sorrow about the loss of 
a friend in Vietnam and how he felt guilty about surviving.  He 
said he saw a friend from New Mexico who was stationed at the 
same base as the Veteran in Vietnam on the night before he was to 
leave the country.  His friend gave the Veteran pictures and 
other items to give to his friend's wife.  In the morning, the 
Veteran waved to his friend as he flew away.  Three days later, 
his friend was killed when his helicopter was shot down.  The 
Veteran asserted he was so grief stricken and felt so bad about 
being alive he could not bring the pictures to his friend's wife 
and threw them in a river.  

The evidence added to the record includes a statement from the 
Veteran's wife, VA medical records, and his testimony at a 
hearing.  The Board notes that during the hearing before the 
undersigned in June 2010, the Veteran stated his friend's name 
who had died was "[redacted]" and that he died in around 
June 1971 when his helicopter was shot down in Cambodia.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the Veteran's testimony for the sole purpose of determining 
whether new and material evidence has been received, the Board 
finds that the new evidence relates to an unestablished fact, 
that is, the existence of an in-service stressor capable of being 
verified.  Thus, the Board will resolve all doubt in the 
Veteran's favor and find that the evidence is new and material 
sufficient to reopen the claim for service connection for PTSD. 

	II.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and 
sensorineural hearing loss or carcinoma becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

A.  Hearing loss in the right ear

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the existence of a hearing loss disability.  For 
service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by such 
standards must be currently present, and service connection is 
possible if a current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran asserts service connection is warranted for hearing 
loss in the right ear.  He claims he was a door gunner on 
helicopters and trucks and was exposed to acoustic trauma.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  The Veteran 
submitted audiograms conducted in December 2006 and February 
2010.  These demonstrate he has a sensorineural hearing loss in 
the right ear.  This was also confirmed on the VA audiometric 
examination in June 2008.  

The evidence against the Veteran's claim includes the service 
treatment records, service personnel records, and the post-
service medical evidence.  The service treatment records are 
negative for complaints or findings of a hearing loss in the 
right ear.  An audiometric test dated in September 1972 revealed 
hearing thresholds in the right ear were within normal limits.  

The Board acknowledges a sensorineural hearing loss in the right 
ear was documented on the June 2008 VA audiometric examination, 
and is indicated on private audiometric evaluations.  It is 
significant to note, however, that the VA examiner, who reviewed 
the claims folder, concluded that the hearing loss was not caused 
by or the result of noise exposure in service.  She observed that 
both hearing tests in service were within normal limits, and that 
the Veteran had normal hearing at the time he was discharged from 
service.  

The Board acknowledges the Veteran's assertions that the hearing 
loss in his right ear is the result of his military service.  
However, as a lay person, he is not competent to diagnose hearing 
loss or render an opinion as to the cause or etiology of such 
disorder as that requires medical expertise which he is not shown 
to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The Board notes 
the Veteran has not provided any medical opinion to support his 
allegation that his right ear hearing loss is related to service.  

The Board concludes, therefore, that the medical findings are of 
greater probative value than the Veteran's allegations regarding 
the etiology of his hearing loss.  Accordingly, the Board finds 
the preponderance of the evidence is against the claim for 
service connection for hearing loss in the right ear.  

B.  Cancer of the thorax

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at section 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which a veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).  The United States Court of Appeals for 
the Federal Circuit has held, however, that a claimant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In other words, the fact that a veteran may not meet 
the requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of service 
connection, as entitlement may alternatively be established on a 
direct basis.

The Veteran asserts service connection is warranted for cancer of 
the thorax, to include as due to Agent Orange exposure.  The fact 
remains, however, there is no clinical evidence establishing he 
has cancer of the thorax.  The Veteran underwent a VA Agent 
Orange registry examination in September 2006.  He had complaints 
of shortness of breath on moderate exertion, and of coughing with 
blood and mucous for two years.  An examination revealed no 
abnormalities.  The examiner requested a chest X-ray which 
disclosed a 1.5 cm ill-defined nodular opacity just lateral to 
the right hilum on the frontal view.  It was indicated it was 
concerning for a pulmonary nodule.  The radiologist recommended a 
chest CT.  That study was conducted later in September 2006 and 
was normal, without evidence for pulmonary nodules or masses.  
Although the Veteran reports that he sees a medicine man on his 
reserve, the testing upon which he contends the diagnosis was 
based was conducted by the VA medical center.  As noted above, 
however, the results of the testing were negative.

The only evidence supporting the Veteran's claim consists of his 
allegations.  To the extent that the Veteran contends that he has 
cancer of the thorax and that it is related to service, it is now 
well established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of cancer.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  There is no competent 
evidence demonstrating he has cancer of the thorax.  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  

	III.  Additional considerations

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claims for service connection for hearing loss in the right ear 
or for cancer of the thorax, to include as due to exposure to 
Agent Orange, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened and to this extent only, 
the appeal is granted.

Service connection for hearing loss in the right ear is denied.

Service connection for cancer of the thorax, to include as due to 
Agent Orange, is denied.



REMAND

Reopening the claim for service connection does not end the 
inquiry with respect to the claim for service connection for 
PTSD; consideration of the claim on the merits is needed.  
However, additional development is needed before action can be 
taken on that claim, as well as the remaining claims on appeal.

The Veteran has referred to various stressors during the course 
of his claim.  He did not respond to previous requests for 
additional details concerning the stressful events.  As noted 
above, during the June 2010 hearing before the undersigned, the 
Veteran provided the name "[redacted]" as a friend who had 
died in service.  He testified that he died in approximately June 
1971 or somewhere within a few months of that time, when his 
helicopter was shot down in Cambodia.  Efforts to verify this 
stressor should be made.  However, the Board notes the Veteran 
left Vietnam in April 1971, and his discussion of this incident 
seems to place it during the time frame he was leaving Vietnam; 
therefore, a search of records for April 1971 would be more 
prudent.  If this stressor is corroborated, attempts to verify 
that the Veteran served with Mr. Auther should be made.

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 
Fed. Reg. 41092 (July 15, 2010).  On remand, the claim should be 
considered in light of the new regulation and any additional 
development deemed necessary should be accomplished.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Contact the Veteran and request he 
provide any additional information, 
including detailed descriptions of stressful 
events, including all dates, places, and 
identifying information of others involved 
(names, ranks, and units of assignment) and 
the Veteran's unit of assignment at the time 
each of his claimed stressors occurred, to 
include the incident involving [redacted] 
[redacted].

2.  The RO/AMC should contact the U.S. Army 
and Joint Services Records Research Center 
to provide corroborating information 
pertaining to the incident involving [redacted] 
[redacted] in approximately April 1971 when his 
helicopter was shot down in Cambodia, and 
any other stressor for which the Veteran 
furnishes information capable of being 
verified.  

3.  If the stressor concerning [redacted] 
[redacted] is confirmed, attempt to verify 
whether he and the Veteran served together 
in Vietnam through official sources.

4.  If a stressor is confirmed, or if the 
new version of 38 C.F.R. § 3.304(f) is 
deemed applicable, the Veteran should be 
afforded a VA psychiatric examination to 
determine the whether the Veteran suffers 
from PTSD as a result of an in-service 
stressor.  All necessary tests should be 
performed.  The rationale for any opinion 
expressed should be set forth.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes consideration of 
38 C.F.R. § 3.304(f) (effective July 13, 
2010).  An opportunity to respond should be 
provided.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


